Citation Nr: 1143651	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  07-35 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to an initial compensable disability rating for hemorrhoids.

2.  Entitlement to an initial compensable disability rating for a hydrocele.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1955 to August 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in relevant part, granted the Veteran's service connection claims for a hydrocele and for hemorrhoids, and assigned him noncompensable disability ratings for both disabilities, effective July 7, 2005.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2010.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran's hemorrhoids have ranged in size from small to very large, and have not been noted to be thrombotic, irreducible, with excessive redundant tissue, or evidencing frequent recurrences.

2.  The symptoms associated with the Veteran's hydrocele, prior to his October 2010 hydrocelectomy, consisted of sensitivity and tenderness to the touch.

3.  The symptoms associated with the Veteran's surgically repaired hydrocele include a closed surgical wound with associated sensitivity in certain sitting positions. 



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for service-connected hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.114, Diagnostic Code (DC) 7336 (2011).

2.  The criteria for an initial 10 percent disability rating, but no higher, for a service-connected hydrocele have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.115a, 4.115b, 4.118 Diagnostic Codes (DC) 7529, 7804 (2008) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b) (2011).  This notice must be provided prior to an initial unfavorable decision on the claim by the Agency of Original Jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, that will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notices provided in September 2005 and July 2006, before service connection was granted, were legally sufficient, VA's duty to notify in this case has been satisfied.

Regarding the duty to assist, the RO has obtained the Veteran's VA and private treatment records and has provided him with multiple VA examinations.  The Veteran has not indicated that there are any outstanding treatment records he wished VA to obtain.  Moreover, the Board is satisfied that the RO/AMC substantially complied with the Board's January 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that it directed the RO/AMC to obtain a complete copy of the Veteran's VA treatment records from the Central Alabama VA Healthcare System, dated since April 2009, and to schedule the Veteran for a VA examination to determine the severity of his service-connected hemorrhoid and hydrocele disabilities.  In this regard, the Board notes that, on remand, the RO/AMC acquired the Veteran's VA treatment records, dated from June 2009 to December 2010, and that he was afforded VA examinations to assess the severity of his service-connected disabilities in March 2011, in substantial compliance with the Board's remand directives.  

The duty to assist has, therefore, been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claims.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating his claims on appeal.

II.  Increased Rating Claims

The Veteran was originally granted service connection for hemorrhoids and for a hydrocele in a September 2006 rating decision.  He was assigned noncompensable disability ratings for each disability effective July 7, 2005, the date of his original service connection claim.  He disagrees with this rating assignment and contends that his service-connected disabilities should be assigned compensable ratings.

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2011).  Otherwise, the lower rating will be assigned.  Id.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case, such as this one, in which a Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App 505 (2007).  In this case, there has not been a material change in the Veteran's disability levels and, therefore, uniform ratings are warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14 (2011).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155 (2011); Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The Veteran bears the burden of presenting and supporting his claim for benefits.  See 38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  See 38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  See id.

In its evaluation, the Board considers all information and lay and medical evidence of record.  See 38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the Veteran.  See id.

	A.  Hemorrhoids 

The Veteran's service-connected hemorrhoid condition has been evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7336 for external or internal hemorrhoids.  Under this diagnostic code, a noncompensable evaluation is assigned for mild or moderate hemorrhoids.  A 10 percent rating is assigned for large or thrombotic hemorrhoids that are irreducible, with excessive redundant tissue evidencing frequent recurrences; and a 20 percent evaluation is assigned for hemorrhoids with persistent bleeding and with secondary anemia or with fissures.  

In connection with his service connection claims, the Veteran was afforded a VA examination in June 2006.  At that time, he reported having had a hemorrhoidectomy in 1979 while he was on active duty.  He reported that he had not had any surgeries since that time, but that he had occasional tenderness in the rectal area.  He reported treating the tenderness with Neosporin.  He reported noticing only minimal bleeding in the rectal area when using the bathroom.  Upon examination, the examiner noted some mile excoriation around the external rectal border.  The examiner noted a very large, nonthrombosed, irritated hemorrhoid at 9:00, and a smaller, irritated, nonthrombosed hemorrhoid at 3:00.  The area was tender to the touch.  The examiner noted that the Veteran had good rectal tone, and no other abnormalities.  

The Veteran contended in his September 2006 notice of disagreement (NOD) that he had constant bleeding and an active thrombose site.  He also contended that the area was painful with fair rectal tone.  He additionally contended in his September 2010 personal hearing that he had experienced rectal ulcers and rectal prolapse that he believed was directly caused, or contributed to, by his hemorrhoids.  

The Veteran was later afforded a VA examination of the rectum and anus in March 2011.  At that time he denied having rectal bleeding.  He reported having had a sigmoidoscopy with benign findings about three or four years previous to the examination.  He reported having an improved hemorrhoid condition that he treated with Preparation H and Miralax, as needed.  The examiner noted that the Veteran did not have a history of a neoplasm, rectal bleeding, rectal prolapse, recurrent anal infections, proctitis, or of trauma to the rectum or anus.  The Veteran denied having current anal itching, burning, diarrhea, pain, tenesmus, or swelling.  He did report having difficulty passing stools.  The examiner noted that while the Veteran had a history of hemorrhoids, there was no bleeding from the hemorrhoids, or recurrence.  He also noted that the Veteran did not have a history of thrombosis.  

Upon examination, the examiner noted that the Veteran had a small, reducible internal hemorrhoid, measuring less than 0.5 centimeters.  The examiner noted no evidence of prolapse, thrombosis, bleeding, fissures, or excessive redundant tissue.  Additionally, there was no anorectal fistula or anal or rectal stricture present.  The examiner did note that the Veteran's sphincter was impaired, but that no leakage was evident.  The examiner described the impairment as consisting of decreased sphincter closure pressure, but still intact neurologically.  No other abnormalities or observations were noted in the area.  

Based on the foregoing, the Board finds that the Veteran is not entitled to a compensable rating for his service-connected hemorrhoids.  While the Board acknowledges that the Veteran has reported having constant bleeding and an active thrombose site, the June 2006 VA examination report, dated only three months before the Veteran's NOD, together with other evidence of record, does not support his contentions; thus, he is not found to be credible.  Moreover, the Veteran effectively denied having a history of bleeding or of any other significant symptoms associated with his hemorrhoids at his March 2011 VA examination.  Additionally, while the Veteran reported experiencing a rectal prolapse and rectal ulcers that he believed were caused by his hemorrhoids, the March 2011 VA examination report, dated just a few months after the Veteran provided this testimony, does not support his contention.  Neither rectal prolapse nor rectal ulcers were shown on examination.  The examiner specifically stated that there was no rectal prolapse.  Finally, while the June 2006 VA examination report indicated a finding of a very large, nonthrombosed hemorrhoid, there was no evidence to suggest that the hemorrhoid was irreducible, with excessive redundant tissue, evidencing frequent recurrences.  These findings are supported by the latter March 2011 VA examination where only a small hemorrhoid was noted, which was described as reducible and with no evidence of excessive redundant tissue.  The March 2011 VA examination also showed no evidence of thrombosis or bleeding.  Accordingly, the preponderance of the evidence is against the claim and the Board finds that a compensable rating is not warranted under DC 7336.

Based on the March 2011 VA examination report, indicating that the Veteran has an impaired sphincter, the Board has also considered whether the Veteran may be entitled to a compensable rating under DC 7332, which provides the rating criteria for impairment of sphincter control.  At the time of that examination, however, sphincter control was reported as intact and there was no fecal leakage or involuntary movement reported.  As such, the rating criteria found at DC 7332 are not for application.

	B.  Hydrocele

VA's Schedule for Rating Disabilities (38 C.F.R. Part 4) does not provide rating criteria specifically for a hydrocele.  When the RO granted service connection in the September 2006 rating decision, it rated the disability as analogous to a benign neoplasm of the genitourinary system under 38 C.F.R. § 4.115b, Diagnostic Code 7529.  The Veteran has not argued that the currently assigned diagnostic code is inappropriate.  

DC 7529 provides the criteria for rating disabilities marked by a benign neoplasm of the genitourinary system, and provides that such disabilities are to be rated in accordance with the rating criteria applicable to voiding dysfunction or renal dysfunction, depending on whichever is predominant.  The evidence in this case does not indicate renal dysfunction as a manifestation of the Veteran's disability; hence, the criteria for renal dysfunction are not applicable here.  The Board also notes that additional rating criteria, which govern urinary frequency, obstructed voiding, and urinary tract infections, are also provided under 38 C.F.R. § 4.115a.  Nonetheless, these criteria are not applicable in this case, as DC 7529 expressly limits the rater to the application of the guidelines for voiding dysfunction or renal dysfunction.  

Accordingly, the Board will initially consider the Veteran's entitlement to a compensable disability rating under DC 7529 and the criteria for voiding dysfunctions.  Under these criteria, a 20 percent rating is warranted for continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence, requiring the wearing of absorbent materials which must be changed less than 2 times per day.  A 40 percent disability rating is appropriate where the veteran's disability requires the wearing of absorbent materials that must be changed two to four times a day.  A maximum schedular 60 percent disability rating is assigned where the veteran is required to use either an appliance or the wearing of absorbent materials that must be changed more than four times a day.

The evidence in this case reveals that that Veteran has had a hydrocele since at least 1975.  His hydrocele was noted as being asymptomatic in a March 1990 urology clinic consultation report.  At his June 2006 VA examination, the examiner noted that the Veteran reported that he was initially told to watch his hydrocele and as long as it did not become any larger or start to irritate him, that he should just "deal with it."  He reported, however, that the hydrocele had since doubled in size and that it was very sensitive.  On examination, the examiner noted that the Veteran's left testicle was extremely large and firm, and that it was tender to the touch.  

In his September 2006 NOD, the Veteran contended that he had problems urinating.  Specifically, he contended that he had to strain to urinate, that he had an interrupted flow, and that he had to get up at least twice every night to urinate.   

The claims file contains multiple reports of treatment from private urologists indicating that the Veteran has received ongoing treatment for multiple urological conditions, including his service-connected hydrocele.  An October 2010 discharge summary reveals that the Veteran underwent a left hydrocelectomy at that time.  A follow-up report, dated two weeks later, revealed that the swelling and bruising had gone down.  The physician noted that the wound should heal fine.  Private records additionally reveal that the Veteran has had multiple and frequent problems with his prostate over the last several years.  His prostate diagnoses have consisted of benign prostatic hypertrophy (BPH) and prostatitis.  He has also been noted as having a high bladder neck, and as having an overactive bladder.  

The Veteran was afforded a VA examination in March 2011 to assess the severity and all manifestations associated with his service-connected hydrocele.  The examiner noted that the Veteran had a history of chronic frequent daytime urination and nocturia.  The Veteran denied swelling of the scrotum, but reported that it appeared red to him.  The examiner then noted the Veteran's lengthy history of prostate trouble, and his history of a high bladder neck and bladder neck obstruction.  The examiner noted that his urinary symptoms consisted of urgency, weak or intermittent stream, and dribbling.  He noted a urinary frequency of every one to two hours and five or more voidings per night.  The examiner additionally noted erective dysfunction (ED) and absence of ejaculation.  Other findings were normal.  

Following examination, the examiner provided the opinion that the Veteran's complaints relating to voiding and ED were most likely caused by or a result of his nonservice-connected BPH, prostatitis, and/or high bladder neck, rather than caused by his service-connected hydrocele.  The examiner explained that there is no causal association in the medical literature of a hydrocele with erectile dysfunction or urinary flow dysfunction, as described by the Veteran.  Thus, the examiner concluded that the Veteran's symptoms were most likely related to his chronic prostatitis and BPH.  

On this record, the Board finds that the Veteran's service-connected hydrocele does not warrant a compensable disability rating under DC 7529, as there is no evidence of record to support the conclusion that the Veteran's hydrocele has caused or played any part in his voiding dysfunction.  

Nonetheless, the Board notes that the March 2011 VA examiner additionally noted that the Veteran's hydrocele has been surgically repaired, and that while his surgical wound had closed, it was sensitive with certain sitting positions.  Accordingly, the Board finds that the Veteran's symptomatology since the time of his October 2010 hydrocelectomy is analogous to that of a painful scar, under 38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to October 23, 2008).  DC 7804 provides that a scar that is superficial, painful on examination, warrants a 10 percent rating.  Accordingly, given the objective finding of sensitivity to the Veteran's surgical wound, the Board finds that a 10 percent rating is warranted under DC 7804.

Similarly, with respect to the symptomatology associated with the Veteran's hydrocele before surgical repair in October 2010, the Board notes that the June 2006 VA examination report provides objective evidence of the pain associated with his disability at that time.  The Veteran reported that the hydrocele was very sensitive and the examiner noted that it was tender to the touch.  Again, the Board finds that this symptomatology may also be rated as analogous to a painful scar.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to October 23, 2008).  The rating criteria for evaluating scars were amended in October 2008; however, those revised criteria apply only to claims filed on or after October 23, 2008.  

These criteria provide for a 10 percent disability rating, the maximum rating available under this version of the diagnostic code, for scars that are superficial and painful on examination.  Thus, the Board finds that the objective evidence of record demonstrates that the Veteran's service-connected hydrocele was painful on examination prior to his October 2010 surgery, and therefore, that a 10 percent disability rating is warranted for the entire appellate period.  A higher rating is not warranted in the absence of limitation of function.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).  As noted above, there is no evidence of record to support the conclusion that the Veteran's hydrocele has caused or played any part in his voiding dysfunction.  

In determining whether a higher rating is warranted for a service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports the assignment of a 10 percent rating, but not higher, throughout the entire appellate period under DC 7804.  


III.  Extraschedular Consideration

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b) (2011).

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO, or the Board, must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's service-connected hemorrhoids and hydrocele (i.e., hemorrhoids of varying sizes, and a painful, tender hydrocele and tender surgical wound site) are not shown to cause any impairment that is not 
already contemplated by the rating criteria set forth above, and the Board finds that the applied rating criteria reasonably describe these disabilities.  For these reasons, referral for consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to an initial compensable disability rating for service-connected hemorrhoids is denied.

Entitlement to an initial 10 percent disability rating, but no higher, for a service-connected hydrocele is granted, subject to the rules and regulations governing the payment of VA monetary benefits.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


